19-2998
    Grundstein v. Lamoille Superior Docket Entries/Orders


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
    on the 11th day of September, two thousand twenty.

    PRESENT:
                JOHN M. WALKER, JR.,
                ROBERT A. KATZMANN,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    _______________________________________

    Robert Grundstein,

                                Plaintiff-Appellant,

                      v.                                                   19-2998

    Lamoille Superior Docket Entries/Orders, P.O. Box
    570, 154 Main Street, Hyde Park, VT 05655, dated
    1-24-2012 and 1-8-2013 in Lecv 148-8-05,
    Lamoille Superior Docket Entry/Order, P.O. Box
    570, 154 Main Street, Hyde Park, VT 05655, dated
    6-15-16 (Appellate No. 2016-242) in Lecv 87-4-10,
    Lamoille Superior Clerk of Court, P.O. Box 570,
    154 Main Street, Hyde Park, VT 05655, as Docket
    Administrator (Counts I through VII), Lamoille
    Superior Court, P.O. Box 570, 154 Main Street,
    Hyde Park, VT 05655, T.J. Donovan, 109 State
    Street, Montpelier, VT 05609-1001, State of
    Vermont / Attorney General, Randall Mulligan, 591
A Cricken Hill Road, Hyde Park, VT 05655,

                       Defendants-Appellees.
_______________________________________

FOR PLAINTIFF-APPELLANT:                                              ROBERT GRUNDSTEIN pro se,
                                                                      Morrisville, VT.

FOR DEFENDANTS-APPELLEES T.J. DONOVAN,                                DAVID A. BOYD Assistant
LAMOILLE SUPERIOR COURT, AND                                          Attorney General, for T.J.
LAMOILLE SUPERIOR CLERK OF COURT:                                     Donovan, Jr., Attorney
                                                                      General of Vermont,
                                                                      Montpelier, VT.

FOR DEFENDANT-APPELLEE RANDALL MULLIGAN:                              SHANNON A. BERTRAND
                                                                      Facey Goss & McPhee P.C.,
                                                                      Rutland, VT.



Appeal from a judgment of the United States District Court for the District of Vermont (Crawford,

C.J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

         Appellant Robert Grundstein, proceeding pro se, appeals the district court’s judgment

dismissing his amended complaint for lack of subject-matter jurisdiction.            Grundstein has

engaged in extensive litigation in state and federal court in connection with real property that he

and his siblings inherited. In this action, he sued Vermont’s attorney general, the Lamoille

Superior Court and its clerk of court, three state court orders, and the present owner of the property

under 42 U.S.C. § 1983 and state law. He asserts that the state court acted without jurisdiction

and in violation of his constitutional rights when it ordered partition of the property by sale and

awarded attorney’s fees and damages to his siblings. He also challenges the constitutionality of

certain state rules and procedures and seeks to set aside the present owner’s deed. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo the district court’s dismissal of the amended complaint for lack of

subject-matter jurisdiction pursuant to the Rooker-Feldman doctrine. Hoblock v. Albany Cnty.

Bd. of Elections, 422 F.3d 77, 83 (2d Cir. 2005). Under the Rooker-Feldman doctrine, lower

federal courts lack jurisdiction over “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). 1 The doctrine applies where the federal court

plaintiff: (1) lost in state court, (2) complains of injuries caused by a state-court judgment, (3)

invites the district court to review and reject the state-court judgment, and (4) commenced the

district court proceedings after the state-court judgment was rendered. Vossbrinck v. Accredited

Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).

          The district court properly concluded that the Rooker-Feldman doctrine bars Grundstein’s

claims to the extent that he challenges the result of state court orders conferring title to the disputed

property to his siblings, ordering partition of the property by sale, and awarding his siblings

attorney’s fees and other damages, as well as other adverse orders entered by an allegedly biased

Vermont Superior Court judge and decisions made against him by the Vermont Supreme Court

pursuant to its expedited appellate procedure. Each of these orders was adverse to Grundstein,



          1
          Unless otherwise indicated, in quoting cases, we omit all internal citations, quotation
marks, footnotes, and alterations.

                                                   3
and each resulting judgment was entered prior to the commencement of this case in August 2017.

See Grundstein v. Levin, No. 2016-242, 2017 WL 571272, at *1 (Vt. Feb. 1, 2017) (unpublished)

(summarizing state-court litigation). Grundstein also complains of injuries caused by the state-

court judgments: the alleged injuries include Grundstein’s loss of title to the disputed property, the

requirement that he pay attorney’s fees and damages to his siblings, and the state court’s violation

of Grundstein’s constitutional rights. The amended complaint plainly invited the district court to

review and reject state court judgments by requesting that the court (1) find that the orders were

entered without jurisdiction, in contravention of state law, or in violation of his constitutional

rights, and (2) provide relief by striking the orders, enjoining their enforcement, or unwinding the

subsequent transfer of the property. Cf. Vossbrinck, 773 F.3d at 427 (finding it “evident from the

relief [plaintiff] request[ed]”—which was title and tender of property and a declaration that a state

judgment was void—that the injury complained of was a state foreclosure judgment).

       Grundstein’s challenges to this finding are without merit. Contrary to his argument,

Rooker-Feldman can reach issues that were not raised before or decided by the state court. See

Hoblock, 422 F.3d at 86 (“[P]resenting in federal court a legal theory not raised in state court . . .

cannot insulate a federal plaintiff’s suit from Rooker-Feldman if the federal suit nonetheless

complains of injury from a state-court judgment and seeks to have that state-court judgment

reversed.”). Nor have courts recognized general exceptions to the Rooker-Feldman doctrine for

federal suits asserting that the state court acted without jurisdiction or in violation of the

requirements of due process. See, e.g., Doe v. Mann, 415 F.3d 1038, 1042 n.6 (9th Cir. 2005)

(“Rooker-Feldman applies where the plaintiff in federal court claims that the state court did not


                                                  4
have jurisdiction to render a judgment.”); D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 486

(1983) (district courts lack jurisdiction “over challenges to state court decisions in particular cases

arising out of judicial proceedings even if those challenges allege that the state court’s action was

unconstitutional” because, in that event, review is appropriate only in the Supreme Court). There

is likewise no general exception to the doctrine when it is alleged that the state court judgment was

procured by fraud. See Vossbrinck, 773 F.3d at 427 (claim that foreclosure judgment was

obtained by fraud was barred by Rooker-Feldman because it “would require the federal court to

review the state proceedings and determine that the foreclosure judgment was issued in error”).

       To the extent that Grundstein raises general challenges to the constitutionality of state-

court rules and procedures that are not barred by the Rooker-Feldman doctrine in Counts 4 and 8

of his amended complaint, we affirm the district court’s dismissal of these claims because

Grundstein failed to establish standing. See Leon v. Murphy, 988 F.2d 303, 308 (2d Cir. 1993)

(noting that this Court may affirm a judgment on any ground “for which there is a record sufficient

to permit conclusions of law”). In order to establish standing, Grundstein had to plead that he

suffered an injury that is “concrete and particularized” and “actual or imminent” that was “fairly

traceable” to the challenged rules and procedures. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992). Grundstein did not allege that he is involved in any ongoing state litigation in Vermont

or otherwise plead any facts from which we can infer that he will be injured by the prospective

application of Vermont Rule of Civil Procedure 8 or the Vermont Supreme Court’s expedited

appellate procedure.    The district court therefore properly dismissed Grundstein’s amended

complaint in remaining part. See id.


                                                  5
       We have considered all of Grundstein’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




                                             6